TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-04-00412-CV



                                Dawn Marie Flagg, Appellant

                                                v.

                                 William Lee Flagg, Appellee




    FROM THE DISTRICT COURT OF BURNET COUNTY, 33RD JUDICIAL DISTRICT
        NO. 22154, HONORABLE GUILFORD L. JONES III, JUDGE PRESIDING



                            MEMORANDUM OPINION


              Dawn Marie Flagg and William Lee Flagg have filed a joint motion to dismiss this

appeal. We grant their motion and dismiss this appeal.




                                              Mack Kidd, Justice

Before Justices Kidd, Patterson and Puryear

Dismissed on Joint Motion

Filed: November 12, 2004